Citation Nr: 0529388	
Decision Date: 11/02/05    Archive Date: 11/14/05	

DOCKET NO.  02-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthritis of the right knee. 

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO denied the 
benefits sought on appeal.  The veteran, who had active 
service from May 1951 to March 1953, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.  

The Board remanded this case to the RO in June 2004 for 
additional development.

The issue of service connection for a right eye disorder is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify the veteran of the further action required on 
his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right knee disorder, including post-traumatic 
arthritis, was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in May 2001.  This letter, 
provided to the veteran prior to the initial decision in this 
case, notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to the claims.  

Thereafter, the veteran received the November 2001 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records are associated with the claims file.  Additionally, 
the RO afforded the veteran a VA examination regarding each 
claim in order to answer the medical questions presented in 
this case.  The veteran was also afforded additional VA 
examinations in July 2004 after the BVA remanded the claims 
for further development.  Neither the veteran nor his 
representative have made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Service Connection for Post-Traumatic Arthritis of the 
Right Knee

The veteran contends he is entitled to service connection for 
a right knee injury, specifically for post-traumatic 
arthritis.  Applicable law provides that service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty or for aggravation of a preexisting injury 
or disease. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  Service connection may also be 
granted for certain chronic diseases, such as arthritis, when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The evidence in this case reveals that the veteran's March 
1953 service separation examination noted that the veteran's 
lower extremities were abnormal.  It reported that the 
veteran's right knee was injured due to an incident in Korea 
and that the veteran complained that his right knee gave him 
trouble at times.  The veteran's remaining service medical 
records contain no reference to complaints, treatment or 
diagnoses of a right knee injury, nor do they reference 
arthritis. 

On VA examinations in August 1953 and in November 1958 
conducted for other disabilities not at issue in this appeal, 
the veteran did not report problems with his right knee.

In June 2001, Clark N. Hopson, M.D., sent a letter to the 
veteran stating that the veteran had progressive 
osteoarthritis of his right knee with a valgus and flexion 
deformity.  Dr. Hopson opined that the veteran's knee injury 
sustained during the Korean War might have contributed to the 
development of his arthritic condition.  

In September 2001, the veteran was afforded a VA examination 
for an evaluation of his right knee.  He reported to the 
examiner that he injured his right knee in Korea, had 
experienced pain since that time but he never sought medical 
attention.  Physical examination revealed that the veteran 
was well developed and in no acute distress, walked with a 
slightly antalgic gait and favored his right leg.  Bilateral 
x-rays showed that the veteran had tricompartmental 
osteoarthritis of the right knee and lateral osteoarthritis 
of the left knee.  The examiner's impression was post-
traumatic arthritis of the right knee.  He did not opine as 
to whether this condition was related to the veteran's 
service.  

In statements dated in December 2001 and January 2002, as 
well as during a December 2003 BVA hearing, the veteran 
essentially asserted that his in-service knee injury was a 
matter of record.  He reported wearing an Ace bandage for 
months after the injury and was later told he most likely 
tore a ligament cartilage and tendons on the side of his 
knee.  He was advised to use ankle weights and perform other 
exercises to build muscle in an effort to compensate for the 
damage to his knee.  He stated that this therapy no longer 
worked because of age, and his lower leg was now misaligned 
with his upper leg.  He never felt it was necessary to seek 
treatment or compensation prior to being told that his knee 
had seriously deteriorated.   

In June 2004, the Board remanded the veteran's claim to 
obtain treatment records and a VA opinion as to whether the 
veteran's post-traumatic arthritis was at least as likely as 
not related to his symptomatology in service.  Subsequent 
treatment records included medical records from Dr. Hopson 
dated from March 2000 to November 2001 and March 2003 to May 
2004.  Of those records, a January 2001 treatment note 
reported that the veteran experienced some right knee pain 
and that the veteran had an injury years ago in service.  An 
April 2001 treatment note indicated that the veteran had an 
injury to his right knee that was swollen and that he could 
not walk the day before.  The other records provided by Dr. 
Hopson did not reference the veteran's right knee.  

In July 2004, the veteran was afforded another VA 
examination.  The examiner obtained a history from the 
veteran.   After performing a physical examination, the 
examiner diagnosed the veteran with right knee osteoarthritis 
that was at least as likely as not related to a military 
motor vehicle accident in the 1950's.  Thereafter, the claims 
file was provided to the examiner in May 2005.  After 
reviewing the claims file, the examiner revised his July 2004 
examination report.  Specifically, the examiner noted that 
the only medical record entry found related to the veteran's 
right knee was the separation examination, there was no 
indication in the claims file of any chronic complaints, nor 
were there any indications that the veteran received medical 
treatment for this condition.  The examiner stated that, 
given the lengthy time period between the injury and onset of 
significant symptoms, as well as the absence of any 
indication of chronicity or need for medical treatment on the 
separation examination in 1953, it was less than 50 percent 
likely that the veteran's arthritis was caused by the 
inservice injury noted more than 50 years ago.  

While viewing the evidence in the light most favorable to the 
veteran, the Board finds that the more persuasive and 
credible evidence in this case does not support the assertion 
that the veteran's current knee disorder is related to the 
veteran's service.  The Board acknowledges that the veteran's 
current medical records show a present diagnosis of 
arthritis; however, this diagnosis was made approximately 50 
years after the veteran separated from service.  While the 
veteran's physician, Dr. Hopson, opined in June 2001 that the 
veteran's knee injury might have contributed to the 
development of his arthritic condition, it appears to the 
Board that this opinion constitutes insufficient support for 
the veteran's claim as it is speculative in terms of the 
language utilized by the doctor and in light of the VA 
examiner's opinion.  It is specifically noted that the law 
does not permit service connection based upon speculative or 
conjectural medical opinions on etiology.  See 38 C.F.R. § 
3.102 (2004).  See also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be medical nexus evidence to well-
ground cause of death claim).  Thus, even though the veteran 
has been diagnosed with arthritis, the medical evidence does 
not establish a link between the veteran's in-service knee 
injury and the current right knee disorder.     

While the veteran's representative asserted in June 2005 that 
the VA examiner provided conflicting medical opinions that 
should be viewed in the veteran's favor, such is not the 
case.  Although it is true that the VA examiner formulated an 
initial opinion in favor of the veteran, this opinion was 
based entirely upon a history provided by the veteran and was 
later revised after review of additional evidence.    The 
Board notes that it is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments 
extend to medical evidence. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In fulfilling this responsibility, the Board views 
the May 2005 opinion, with the finding that it was less than 
50 percent likely that the veteran's arthritis was caused by 
the inservice injury, as the more credible of the two VA 
opinions since it was the VA examiner's final opinion after 
review of all available evidence.   

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for a 
right knee disorder, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right knee disorder, including post-
traumatic arthritis, is denied.


REMAND

In June 2004, the Board remanded this case to the RO for 
additional development. In particular, the Board requested 
that the RO obtain the veteran's medical treatment records 
from Robert T. King, M.D.  The veteran provided an 
authorization for these medical records in July 2004; and the 
RO sent a letter to Dr. King requesting the records in August 
2004.  In September 2004, Dr. King's office responded with a 
letter that stated the treatment records had been sent 
previously via facsimile on December 6, 2003 for the 
veteran's VA hearing, and that Dr. King had not seen the 
veteran since that date.  A review of the claims file 
indicates that Dr. King's treatment records are not contained 
therein.   

As indicated in the prior remand, the veteran's treatment by 
Dr. King may prove to be relevant and probative to the 
veteran's claim of entitlement to service connection for a 
right eye disorder.  Therefore, another remand is required to 
assure compliance with the Board's prior remand instructions 
in regards to obtaining these records. See Stegall v. West, 
11 Vet. App. 268 (1998) (holding "that a remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand 
orders").

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should obtain and associate 
with the claims file the treatment 
records relating to treatment of the 
veteran's right eye from Dr. Robert 
T. King, as set forth in the 
previous Board remand dated in June 
2004.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


